DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed March 30, 2022 has been entered.  Claims 1, 5, 6, 9, 13, 14, 16 and 17 remain pending in the application.
Reasons for Allowance
Claims 1, 5, 6, 9, 13, 14, 16 and 17 are allowed.  The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach an encapsulated refrigerant compressor comprising all the limitations of claim 1, but more specifically wherein the end segment is structured to attach the flexible connection element to at least one of the end segment or an inner wall of the housing, and is embodied in the form of a pipe having an enlargement segment in which an outer jacket surface of the pipe widens so that an outermost part of the outlet opening is flared outwardly in a direction pointing towards the suction sound damper, wherein the flexible connection element comprises a first attachment segment that surrounds the end segment and is arranged between an end of the enlargement segment facing the suction sound damper and the inner wall of the housing, and wherein the first attachment segment has a first end that bears against the inner wall of the housing and a second end that bears against the enlargement segment.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746